Name: Commission Regulation (EEC) No 515/93 of 5 March 1993 establishing the value of the projected regional reference amounts for producers of soya beans, rape seed, colza seed and sunflower seed for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 6. 3. 93 Official Journal of the European Communities No L 55/43 COMMISSION REGULATION (EEC) No 515/93 of 5 March 1993 establishing the value of the projected regional reference amounts for producers of soya beans, rape seed, colza seed and sunflower seed for the 1992/93 marketing year amounts that could be derived from the data supplied to the Commission in support of their regionalization plan ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3766/91 of 12 December 1991 establishing a support system for producers of soya beans, rape seed, colza seed and sunflower seed ('), and in particular Articles 3 and 8 thereof, Whereas Article 3 (3) of Regulation (EEC) No 3766/91 specifies that the Commission shall establish a projected regional reference amount for each region identified in a Member State's regionalization plan on the basis of a comparison between the cereals or oilseeds yield for that region and the Community's average cereal or oilseed yield ; Whereas Commission Regulation (EEC) No 1405/92 (2) specified that, until such time as the Projected Regional Reference Amounts were published in the Official Journal of the European Communities, Member States may base the advance payments made to producers on the assumed value of the projected regional reference HAS ADOPTED THIS REGULATION : Article 1 1 . A succinct explanation of the calculation of the projected regional reference amounts is given in Annex I. 2. The projected regional reference amounts for the 1992/93 marketing year shall be as given in Annex II . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 17. 0 OJ No L 146, 28. 5. 1992, p. 56. No L 55/44 Official Journal of the European Communities 6. 3. 93 ANNEX I A succinct explanation of the calculation of the projected regional reference amounts for producers of oilseeds in the 1992/93 marketing year The projected regional reference amounts have been calculated in accordance with the provisions of Article 3 (3) of Regulation (EEC) No 3766/91 . In calculating these amounts the Commission has respected the information supplied by the Member States pursuant to Article 2 (4) of the same Regulation, and the choice of whether the comparison of yields is based on cereals or oilseeds pursuant to Article 2 (3) of the same Regulation. The agricultural conversion rates used in the conversion of the amounts expressed in ECU into national currencies are those that were in force on 1 July 1992. The projected regional reference amounts for the 1992/93 marketing year are given in Annex II. 6. 3. 93 Official Journal of the European Communities No L 55/45 ANNEX II Projected regional reference amounts  1992/93 Member State Green rate Region Reference Yield Yield (t/ha) ECU/ha National currency/ha Belgium 48,5563 Oilseeds 3,094 503,43 24 444,70 Denmark 8,97989 Winter Oilseeds 3,150 512,54 4 602,55 Spring Oilseeds 2,450 398,64 3 579,74 Germany 2,35418 Schleswig-Holstein Oilseeds 3,380 549,97 1 294,73 Hamburg Oilseeds 3,070 499,53 1 175,98 Niedersachsen Oilseeds 3,060 497,90 1 172,15 Bremen Oilseeds 3,130 509,29 1 198,96 Nordrhein-Westfalen Oilseeds 3,110 506,03 1 191,29 Hessen Oilseeds 3,100 504,41 1 187,47 Rheinland-Pfalz Oilseeds 2,850 463,73 1 091,70 Baden-Wurttemberg Oilseeds 2,970 483,25 1 137,66 Bayern Oilseeds 3,180 517,42 1 218,10 Saarland Oilseeds 2,700 439,32 1 034,24 Berlin Oilseeds 2,650 431,19 1 015,10 Brandenburg Oilseeds 2,650 431,19 1 015,10 Mecklenburg-Vorpommern Oilseeds 3,030 493,02 1 160,66 Sachsen Oilseeds 2,930 476,75 1 122,36 Sachsen-Anhalt Oilseeds 2,640 429,56 1 011,26 Thiiringen 1 Oilseeds 3,170 515,80 1 214,29 Thuringen 2 Oilseeds 2,700 439,32 1 034,24 Thiiringen 3 Oilseeds 2,500 406,78 957,63 Greece 274,609 Irrigated 1.1 Oilseeds 3,000 488,14 134 047,64 Soya second crop Oilseeds 2,193 356,83 97 988,73 2.1 Oilseeds 3,085 501,97 137 845,48 Soya second crop Oilseeds 2,255 366,92 100 759,53 3.1 Oilseeds 3,155 513,36 140 973,28 Soya second crop Oilseeds 2,307 375,38 103 082,73 4.1 Oilseeds 2,515 ' 409,22 112 375,49 Soya second crop Oilseeds 1,839 299,23 82 171,25 5.1 Oilseeds 3,020 491,39 134 940,12 Soya second crop Oilseeds 2,208 359,27 98 658,78 6.1 Oilseeds 2,860 465,36 127 792,04 Soya second crop Oilseeds 2,091 340,23 93 430,22 7.1 Oilseeds 1,230 200,14 54 960,25 Soya second crop Oilseeds 0,899 146,28 40 169,80 Non-irrigated 1.2 Oilseeds 1,855 301,83 82 885,23 2.2 Oilseeds 1,775 288,81 79 309,83 3.2 Oilseeds 1,770 288,00 79 087,39 4.2 Oilseeds 1,225 199,32 54 735,07 5.2 Oilseeds 1,155 187,93 51 607,27 6.2 Oilseeds 1,160 188,75 51 832,45 7.2 Oilseeds 1,125 183,05 50 267,18 Spain 150,441 Non-irrigated 1 Rape/Soya Cereals 0,900 75,13 11 302,63 Sunflower Cereals 0,900 105,12 15 814,36 Soya II Cereals 0,774 64,61 9 719,99 2 Rape/Soya Cereals 1,300 108,52 16 325,86 Sunflower Cereals 1,300 151,84 22 842,96 Soya II Cereals 1,118 93,33 14 040,66 3 Rape/Soya Cereals 1,800 150,26 22 605,26 Sunflower Cereals 1,800 210,24 31 628,72 Soya II Cereals 1,548 129,22 19 439,99 4 Rape/Soya Cereals 2,200 183,65 27 628,49 Sunflower Cereals 2,200 256,96 38 657,32 Soya II Cereals 1,892 157,94 23 760,65 5 Rape/Soya Cereals 2,700 225,39 33 907,90 Sunflower Cereals 2,700 315,36 47 443,07 Soya II Cereals 2,322 193,84 29 161,48 No L 55/46 Official Journal of the European Communities 6. 3 . 93 Member State Green rate Region Reference Yield Yield (t/ha) ECU/ha National currency/ha 6 Rape/Soya Cereals 3,200 267,13 40 187,30 Sunflower Cereals 3,200 373,76 56 228,83 Soya II Cereals 2,752 229,73 34 560,81 7 Rape/Soya Cereals 3,700 308,87 46 466,71 Sunflower Cereals 3,700 432,16 65 014,58 Soya II Cereals 3,182 265,63 39 961,64 8 Rape/Soya Cereals 4,300 358,96 54 002,30 Sunflower Cereals 4,300 502,24 75 557,49 Soya II Cereals 3,698 308,70 46 441,14 Irrigated 1 Rape/Soya Cereals 4,000 333,91 50 233,75 Sunflower Cereals 4,000 467,20 70 286,04 Soya II Cereals 3,440 287,17 43 202,14 2a Rape/Soya Cereals 5,200 434,09 65 304,93 Sunflower Cereals 5,200 607,36 91 371,85 Soya II Cereals 4,472 373,31 56 161,13 3 Rape/Soya Cereals 6,200 517,57 77 863,75 Sunflower Cereals 6,200 724,16 108 943,35 Soya II Cereals 5,322 445,11 66 962,79 4 Rape/Soya Cereals 7,300 609,39 91 677,24 Sunflower Cereals 7,300 852,64 128 272,01 Soya II Cereals 6,278 524,08 78 843,12 5 Rape/Soya Cereals 8,300 692,87 104 236,06 Sunflower Cereals 8,300 969,44 145 843,52 Soya II Cereals 7,138 595,87 89 643,28 France 7,89563 North/Central Cereals 6,100 509,22 4 020,61 South/East Cereals 5,410 451,62 3 565,82 South/West Cereals 3,680 307,20 2 425,54 Ireland 0,87878 Winter Oilseeds 3,450 561,36 493,31 Spring Oilseeds 2,640 429,56 377,49 Italy 1 761,45 Alpina 1 Oilseeds 3,000 488,14 859 834,20 Soya second crop Oilseeds 2,000 325,42 573 211,06 Padone Veneta Collinare 2.1 Oilseeds 3,316 539,55 950 390,35 Soya second crop Oilseeds 2,124 345,60 608 757,12 Pianura Alta Padana 2.2 Oilseeds 3,645 593,08 1 044 680,77 Soya second crop Oilseeds 2,147 349,34 615 344,94 Pianura Bassa Padana e s Veneta 2.3 Oilseeds 4,004 651,50 1 147 584,68 Soya second crop Oilseeds 2,445 397,83 700 757,65 Collinare Peninsulare Interna 3.2 Oilseeds 3,153 513,03 903 676,69 Soya second crop Oilseeds 1,182 192,33 338 779,68 Montana Peninsulare Interna 3.1 Oilseeds 2,202 358,29 631 109,92 Soya second crop Oilseeds 1,806 293,86 517 619,70 Tirrenica Collinare Interna 4.1 Oilseeds 2,381 387,42 682 420,96 Soya second crop Oilseeds 1,667 271,24 477 775,70 Tirrenica Collinare Litoranee e Pianura 4.2 Oilseeds 2,288 372,28 655 752,61 Soya second crop Oilseeds 1,968 320,22 564 051,52 Adriatica Collinare Interna 5.1 Oilseeds 2,271 369,52 650 891,00 Soya second crop Oilseeds 1,817 295,65 520 772,69 Adriatica 'Collinare Litoranee e Pianura 5.2 Oilseeds 2,289 372,45 656 052,05 Soya second crop Oilseeds 1,946 316,64 557 745,53 Collinare Interna Insulari 6.1 Oilseeds 1,429 232,52 409 572,35 Soya second crop Oilseeds 1,300 211,53 372 599,52 Collinare Litoranee e Pianura Insulari 6.2 Oilseeds 2,455 399,46 703 628,82 Soya second crop Oilseeds 2,185 355,53 626 248,32 Regione Cereali 13 Cereals 1,991 166,21 292 770,60 6. 3 . 93 Official Journal of the European Communities No L 55/47 Member State Green rate Region Reference Yield Yield (t/ha) ECU/ha National currency/ha Luxembourg 48,5563 Oilseeds 2,700 439,32 21 331,75 Netherlands 2,65256 Cereals 6,660 555,97 1 474,74 Portugal 206,307 Ribatejo/West : Rape/Soya Oilseeds 0,800 130,17 26 854,98 Sunflower Oilseeds 0,800 278,26 57 406,99 Other non-irrigated : Rape/Soya Oilseeds 1,450 235,93 48 674,01 Sunflower Oilseeds 1,450 504,35 104 050,94 Irrigated : Rape/Soya Oilseeds 2,600 423,05 87 278,18 Sunflower Oilseeds 2,600 904,35 186 573,74 Alentejo : A : Rape/Soya Oilseeds 0,900 146,44 30 211,60 Sunflower Oilseeds 0,900 313,04 64 582,34 B : Rape/Soya Oilseeds 0,700 113,90 23 498,37 Sunflower Oilseeds 0,700 243,48 50 231,63 C : Rape/Soya Oilseeds 0,500 81,36 16 785,14 Sunflower Oilseeds 0,500 173,91 35 878,85 Irrigated : Rape/Soya Oilseeds 2,400 390,51 80 564,95 Sunflower Oilseeds 2,400 834,78 172 220,96 Rest : Non-irrigated : Rape/Soya Cereals 0,810 67,62 13 950,48 Sunflower Cereals 0,810 145,91 30 102,25 Irrigated : Rape/Soya Cereals 2,570 214,54 44 261,10 Sunflower Cereals 2,570 462,94 95 507,76 United Kingdom 0,79542 England Oilseeds 3,080 501,15 398,63 Northern Ireland Oilseeds 2,920 475,12 377,92 Scotland Oilseeds 3,350 545,08 433,57 Wales Oilseeds 3,140 510,92 406,40